DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Nicholaus R. Rericha (US 62,855) on June 29, 2022.
The application has been amended as follows: 

Claims 1, 9 and 24 are amended as follows, and claims 25, 27 and 29 are canceled.

1. (currently amended) A fiber optic connector, comprising: 
a connector assembly comprising a housing, a ferrule, a ferrule holder and a resilient member for biasing the ferrule and the ferrule holder forward; 
a ferrule insertion stop being a collar disposed about a portion of the ferrule, wherein the collar is disposed forward of the ferrule holder; 
a first shell and a second shell for securing the connector assembly at a front end of the shells; 
a connector sleeve assembly comprising a housing comprising one or more features configured for attaching to the connector assembly and a passageway between a first end and a second end, and a ferrule sleeve, wherein the ferrule of the connector assembly is at least partially disposed in the ferrule sleeve when assembled; and 
a female coupling housing comprising an opening for receiving a complimentary connector.

9. (currently amended) A fiber optic connector, comprising: 
a connector assembly comprising a housing, a ferrule, a ferrule holder and a resilient member for biasing the ferrule forward; 
a ferrule insertion stop disposed about a portion of the ferrule, wherein the ferrule insertion stop is a collar disposed about a portion of the ferrule, wherein the collar is disposed forward of the ferrule holder; 
a first shell and a second shell for securing the connector assembly at a front end of the shells; 
a connector sleeve assembly comprising a housing comprising one or more features configured for attaching to the connector assembly and a passageway between a first end and a second end, and a ferrule sleeve, wherein the ferrule of the connector assembly is at least partially disposed in the ferrule sleeve when assembled; and 
a female coupling housing comprising an opening for receiving a complimentary connector.

24. (currently amended) A fiber optic connector, comprising: 
a connector assembly comprising a housing, a ferrule, a ferrule holder and a resilient member for biasing the ferrule forward; 
a ferrule insertion stop disposed about a portion of the ferrule, wherein the ferrule insertion stop is a collar disposed about a portion of the ferrule, wherein the collar is disposed forward of the ferrule holder.

25.  (Canceled)
27.  (Canceled)
29.  (Canceled)

Allowable Subject Matter
Claims 1, 4-14, 24, 26, 28 and 30 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious:
The fiber optic connector defined by claim 1, comprising a connector assembly comprising a housing, a ferrule, a ferrule holder and a resilient member for biasing the ferrule and the ferrule holder forward, and a ferrule insertion stop being a collar disposed about a portion of the ferrule, wherein the collar is disposed forward of the ferrule holder, in combination with all of the other limitations of claim 1; 
The fiber optic connector defined by claim 9, comprising a connector assembly comprising a housing, a ferrule, a ferrule holder and a resilient member for biasing the ferrule forward; and a ferrule insertion stop disposed about a portion of the ferrule, wherein the ferrule insertion stop is a collar disposed about a portion of the ferrule, wherein the collar is disposed forward of the ferrule holder in combination with all of the other limitations of claim 9; or 
A fiber optic connector, comprising a connector assembly comprising a housing, a ferrule, a ferrule holder and a resilient member for biasing the ferrule forward, and a ferrule insertion stop disposed about a portion of the ferrule, wherein the ferrule insertion stop is a collar disposed about a portion of the ferrule, wherein the collar is disposed forward of the ferrule holder.
Claims 4-8 and 26 depend from claim 1; claims 10-14 and 28 depend from claim 9; and claim 30 depends from claim 24.
Hirabayashi (US 2003/0161586 A1) is the closest prior art reference of record.  Hirabayashi discloses a fiber optic connector (optical connector plug 60A; see Figures 11-14), comprising a connector assembly (see Figure 13) comprising a housing (plug housing 70A), a ferrule (ferrule cylindrical body 20A), a ferrule holder (holder portion 40B) and a resilient member  (biasing spring 100A) for biasing the ferrule (20A) forward, and a ferrule insertion stop (see Figures 11-14; rotation positioning portion 54B, which includes halves 51B and 52B joined to form a collar that engages flanges 83A to permit only the ferrule to project through a hole 82A, and which inherently acts as a top to limit how far the ferrule 20A projects through the hole 82A; see paragraph 138 and Figure 14B) disposed about a portion of the ferrule (20A), wherein the ferrule insertion stop (54B) is a collar disposed about a portion of the ferrule (20A; see Figure 12B), and wherein the collar is disposed on a portion the ferrule holder (40B; see Figure 12B).  Hirabayashi does not disclose or reasonably suggest that the ferrule insertion stop collar is disposed forward of the ferrule holder.  
In the present invention, the ferrule insertion stop (130 in Figures 9 and 10; 130’ in Figure 11) is disposed forward of the ferrule holder (52f) and about the ferrule (52b).
Thus, the prior art does not reasonably teach or suggest a ferrule insertion stop disposed about a portion of the ferrule, wherein the ferrule insertion stop is a collar disposed about a portion of the ferrule, and wherein the collar is disposed forward of the ferrule holder as required by claims 1, 9, and 24 of the present application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874